ORDER
KIRILL PERCY of AVENTURA, FLORIDA, who was admitted to the bar of this State in 1996, having pleaded guilty in the United States District Court for the Southern District of New York to one count of conspiracy to defraud the United States Government, in violation to 18 U.S.C. § 371, and in the United States District Court for the Eastern District of New York, to one count of health care fraud, in violation of 18 U.S.C. § 1347, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), KIRILL PERCY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*300ORDERED that KIRILL PERCY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that KIRILL PERCY comply with Rule 1:20-20 dealing with suspended attorneys.